Title: To Benjamin Franklin from Jean de Neufville & fils, 15 June 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd and Dear Sir! May it please your Excellency,
  Amsterdam the 15 June 1780
That in Consequence of our former information, we have accepted all those bills which hath appeared to us drawn on the Honourable Henry Laurens in Amsterdam, untill the receipt of those letters she hath favourd us with dated 4th and 6th instant, which came to hand by last Mail, we inclose the list of our Accept.
How willing we might be again to go further, the reasons of Common prudence Suggested by your Excellency made us Stop at once, that however we may not have, anything left to reproach our Selfs, we have the honour to inclose to your Excy. one of our accepted bill, which we discounted on the purpose, we have confronted them with Several hundreds, but find no Countrefeiting therein. We have all morall assurances besides that Such bills have been distribued by Congress, and had the Cap: who was Charged with the last dispatches from the Marquis de la Fayette, not distroyed his papers we Should have already gott Some our Selfs.
We will in the meantime desire all those who might present to us Such bills again, to wait Some days, that we may Receive your Excys. answer.
May it then please your Excellency again to Consider what ought to be and can be done, and what may be the Consequence of those bills being protested as they will be Directly by want of acceptance, and in Case M. Laurens might not arrive, as a Sea passage is Exposed to infinite dangers, the Credit of Congress, we are Sorry So [to] Say it, hath before already Sufferd to much in Holland, and the first bills from America being protested there, Should ruin it Entirely and hurt the Credit of all her bills in Europe.

We beg your Excellency to return us the inclosed bill and to favour us again with her orders, assured of our Sentiments for the Common wealth of America and that in particular Honnourd and Dear Sir We have the honour to be with due respect Your Excellencys most Devoted And most obedient Humble Servants.
John DE Neufville & Son
To his Excy. B Franklin Min Plenipot. of the United States of North America at the Court of FranceCopy
